 

 

Case 4:20-cv-01115 Document 49 Filed on 04/17/20 in TXSD Page 1 of 2

United States Courts
Southern District of Texas

IN THE UNITED STATES COURT OF APPEALS amy 0
FOR THE FIFTH CIRCUIT |
David J. Bradley, Clerk of Court
No. 20-20207
4:20-CV-1115

LADDY CURTIS VALENTINE; RICHARD ELVIN KING,
Plaintiffs - Appellees
v.

BRYAN COLLIER; ROBERT HERRERA; TEXAS DEPARTMENT OF
CRIMINAL JUSTICE,

Defendants - Appellants

 

Appeal from the United States District Court
for the Southern District of Texas

 

Before JONES, HIGGINSON, and OLDHAM, Circuit Judges.
PER CURIAM:

IT IS ORDERED that plaintiffs-appellees be directed to file a response
to the emergency motion for stay no later than Sunday, April 19, 2020, at 8:00
p.m. Any reply by appellants is due no later than Monday, April 20, 2020, at
8:00 p.m.

 
Case 4:20-cv-01115 Document 49 Filed on 04/17/20 in TXSD_ Page 2 of 2

United States Court of Appeals

LYLE W. CAYCE
CLERK

FIFTH CIRCUIT
OFFICE OF THE CLERK

TEL. 504-310-7700
600 S. MAESTRI PLACE,
Suite 115
NEW ORLEANS, LA 70130

April 17, 2020

MEMORANDUM TO COUNSEL OR PARTIES LISTED BELOW:

No. 20-20207 Laddy Valentine, et al v. Bryan Collier, et al
USDC No. 4:20-CV-1115

Enclosed is an order entered in this case.

Mr.
Mr.
Mr.
Mr.
Mr.
Mr.

David J. Bradley
Brandon W. Duke

Jeff S$. Edwards

Kyle Douglas Hawkins
John R. Keville
Christin Cobe Vasquez

Sincerely,
LYLE W. CAYCE, Clerk

FNwr sean ¢——

MeLiSSa B. Courseault, Deputy Clerk
(504-310-7701

 

 
